Title: From John Adams to Boston Patriot, 6 October 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, October 6, 1809.
				
				AMSTERDAM, February 7th, 1781—wrote to Congress: “By the tenth article of the treaty of alliance with France, the Most Christian King and the United States agree to invite or admit other powers who may have received injuries from England, to make common cause with them, and to accede to that alliance, under such conditions as shall be freely agreed to, and settled between all the parties.” According to present appearances, in a few weeks, Russia, Denmark, Sweden and Holland, the nations that form the neutral confederation, will be at war with England, and the first moments of warmth and enthusiasm occasioned by this rupture, will be the most favorable for France and the United States to join in an invitation to all those powers to accede to that alliance. At present, it is a great question whether there is any person now in Europe legally authorised to treat with any power, except France and Spain. It is true, that the commissioners at the court of Versailles, had formerly, by a resolution of Congress, which I believe was inserted in the commission, which I had the honor to carry over to France, in 1778, authority to treat with any power in Europe. But it may now be justly questioned whether the dissolution of that commission has not dissolved that power. In order to remove all doubt, I submit to the consideration of Congress, whether it would not be proper to give a formal commission to some person or other, to treat with these powers, and Prussia too.I am very sorry that I have it not in my power to give Congress more favorable intelligence on the subject of a loan. I am ashamed to say that I have not been able, with all the solicitations that decency would countenance, either to persuade an house to undertake a loan, or a broker to negociate it. The dread of doing any thing which should give a color of complaint to England, or of furnishing the opposite party with a pretence to charge any one with directly or indirectly causing a war, has been such, that no man dared to undertake any thing. Even at this moment, there are so many hopes of peace, and so many solicitudes about being supported by Russia, Sweden, and Denmark, that every thing moves very heavily. I am asked every day, with great anxiety, have you power to make a treaty with us? I answer no—I have not—I have only power to negociate a loan. I am told that by beginning my negociation for a loan, without going to the States General first, and the Prince of Orange, at least, without its being known that I have a commission to treat with them, I shall spoil my affair. I believe this to be true, but I cannot help it. I must obey the orders of Congress, and bills of exchange will soon become payable. I shall, therefore, try the experiment with little hopes of success. I can say no more than this, that Congress may depend upon it, they never will obtain a loan for any considerable sum of money, until they have a minister here. If a minister is not sent, this nation, after what has passed, will be disgusted. It is certainly ill policy to neglect a nation which is more likely than any other to be affectionately attached to us, as they are the centre of the commerce of the world; as they are lovers of liberty, though the form of their government cannot be said to be absolutely free; and as they are of the Protestant religion. Whether Congress will think proper to give the same minister power to represent them in this republic and the other powers of the maritime confederation, or whether they will send a minister to the Empress of Russia, with authority to treat with all the others, giving at the same time a commission to another to reside here, or whether they will send a minister to each of the maritime powers, I must submit to their wisdom.I have, this day, the honor of a letter from Mr. Lovel, dated the 12th of December, 1780, enclosing a resolution of Congress, of the same day, which does me great honor. I shall continue to do every thing in my power to honor the bills that have been drawn, and that I have accepted, or may accept; but with very imperfect hopes of success, without the assistance of Mr. Franklin, or a power to treat upon political subjects, and obtaining the countenance of the states. At present I have no such power, and it would only make matters worse, if I were to ask any countenance from government. Most of the bills of the 6th of June, have appeared and been accepted by me, upon the consent of Mr. Franklin to pay them, if I cannot. No others have as yet arrived. When they do, I must again apply to Dr. Franklin. If he cannot engage to pay them, I shall be obliged, for what I see at present, to let them be protested for non-acceptance, for it would certainly be better to have them protested, than to have the agent for Congress engaged for them, unable to pay them, sent to prison, or declared bankrupt. I hope, however, that nothing so disagreeable will happen. I hope that Mr. Franklin will obtain of France enough to pay them. There is a firm confidence here, that they will be paid some way or other; for it is certain there are no bills in better credit, or greater demand. They will fetch goods or money at any time, and of almost any person.—This is a great consolation to me, and an excellent symptom for the public.”Amsterdam, February 8th,1781—wrote to Mr. Dana, at Paris: “I had yesterday the pleasure of receiving two letters from you:  one dated Feb. 1, and one without a date, written, as I suppose, the day before. With these I received the packets; but there are in them no letters from my wife. The resolution of Congress of the 12th of December, gives me great pleasure, as it proves that we had the good fortune to be possessed of the true principles of Congress, and to enter fully into their views in the resolutions of last March, respecting the paper money; but I cannot recollect what were the two papers in the duplicate, more than in the original. I assure you, sir, I have not had more satisfaction in the resolution than in the affectionate manner in which Mr. Lovel and you have communicated it to me. I am prepared in my own mind to receive from Congress resolutions of a different nature; but of these we will say nothing until we see them.—[The resolutions here meant as expected, were resolutions of recal, or at least of censure, upon the petulant and groundless complaint of Vergennes.]I must beg of you to send me a key to the cyphers:  the letters are wholly unintelligible for want of one.I see by the journal of Congress, that we are authorised to accede to the principles of the Empress of Russia; but I find no commission for that purpose, nor any resolution of Congress, authenticated by the secretary or the committee. Will you talk withandandabout what is proper to be done?All accounts from all parts of America shew that a great spirit reigns triumphant. A vigor, an elasticity, appears in all its parts, notwithstanding the croaking of,of, and of. The last has been here, and gone away without doing me the honor of a visit. The repulse of Rodney and Vaughan is a grand stroke; a balance for five or six Jersey affairs. All things in all quarters conspire to shew that the English will have their fill of glorious war.—Gillon’s hour of sailing is uncertain—Not for a long time, I fear. Do you learn any thing of Davis’s arrival or capture, or loss? If I had a commission as minister here, I verily believe I could borrow money:  without it, no man ever will, in any considerable quantity.”Same day, Feb. 8—wrote to Mr. Searle: “Yesterday I was honored with your’s of the 1st of February. I agree with you, that affairs look very well at home; but what shall we do with the croakers? Is it that these wretches are merely superficial? Or do they only want to magnify their merit, in being faithful to so difficult a cause? Or are they Arnoldized? However, I have had so long experience of many of these grunting grumbletonians, that I do not suspect treason when I hear them sigh and groan.Chesapeake Bay is a fine trap. Our allies will help to catch a grand flock of vultures there, by and by. I suspect they will all fly there and to Charleston soon, from New-York.Congress are ameliorating every thing. Their economy will save have half the expenses of the war. I wish they had redeemed the bills at seventy for one. I do not, however, like the penalty which Pennsylvania has laid for taking the paper at less than silver. All attempt of this kind will be eluded and found vain. I am a mortal enemy to all embargoes, regulations of prices, or violent endeavors to preserve the credit of paper. They do no good, but a great deal of hurt. I fancy that American grain will be in demand, and Europe must convoy it home, or starve. Vermont will plague us a little.—I expect to hear that one or two there, are Arnoldized. It is a piece of policy exactly equal to the British geniuses at this day, to bribe four or five fellows there, with a little gold and a great many fine promises that they shall enjoy their lands under the British government. But it will end in the flight of these Devils A L’Arnoldaise.—However, England must have a series of tricks and pranks to keep up the spirit of the poor mob.”Same day, Feb. 8—wrote to Mr. Dumas, (after inserting a copy of the resolutions of Congress upon my letter of the 10th of April, 1780.) “Thus you see that I began the mischief, and I assure you I am ready to finish it, if properly invited, and a very little invitation will do. I am extremely pleased with the modesty of the resolutions of Congress upon the subject, and not less so with the sublime language in which a young poetical genius first expressed his feelings in his motion. This motion and the resolution set off one another. Pray, sir, give me your opinion whether it is advisable for me to take any steps in the business at present. I think it will be proper to publish it, & if you are of the same opinion, you will oblige me by having the whole extract printed as it is; because I am very ambitious of the honor of having occasioned such fine compliments to the Empress, and the display of so much simple wisdom in Congress. We have an abundance of news from America, all of which you will see in the public papers, as soon as you will receive this. All is well still in America.”Amsterdam, Feb. 9—wrote to“I have this day the honor of your’s of the 5th. It would be unwise in Congress to neglect any effort to induce other powers of Europe to acknowledge our independence; and therefore, I am fully of opinion, that at least one minister should be sent to treat with the maritime powers, or rather the Neutral Union. For these powers will all acknowledge our independence at once, and none of them will do it separately. But Spain is an horrid obstacle to every other court’s taking this step. Spain, which is more interested in it even than France, hesitates; and Jay is hung up there, as I am here, an object of ridicule. Congress will not exhibit more of these objects than are necessary. Every body shakes his head, and cries, why don’t Spain acknowledge your independence? I know the reason very well, but I cannot tell it. I think that reason equally impolitic and ungenerous. But how can we help it?”Although prudence forbad my explaining “the reason” at that time, there is no necessity of concealing it now. I then believed, and I still believe, that the policy of the Count de Vergennes, which exerted all its resources through the Duke de la Vauguion, at the Hague, to embarrass me, and through the Marquis of Verac, to obstruct Mr. Dana at Petersburg, was employed at Madrid, through the Count Montmorin, to retard Mr. Jay; for his fundamental and universal principle appeared to be to keep us entirely dependent on France.Amsterdam, Feb. 12th, 1781—wrote to Mr. Dumas: “I have received yours of the 9th and 10th of this month. The resolution of Congress is printed and published in their journal, and of course in all the American newspapers, and all the other newspapers of the world. Congress have a secret journal, in which they enter every thing that they mean to keep secret; and a public journal, which is printed every day. Whatever is inserted in this, Congress mean and intend shall be made known immediately to all the world. Accordingly, whatever any European novelist can find in this journal, is free booty. It was necessary, moreover, that this resolution should be published in Europe without loss of time, for the government of American frigates, privateers & letters of marque, who, before this resolution, did not hold themselves bound by the armed neutrality, any more than Spain does now towards Denmark. Again, a publication of it here was all the use that could consistently be made of it, at present, as I have not received any authenticated copy of the resolution, other than the journal.I know not the motives which Mr. De Neufville had, in inviting you to Amsterdam, unless it was for the sake of good company, which is motive enough. I am now very busy in finishing my plan of a loan. When it is done, I will go to Leyden, and either wait on you at the Hague, or ask the favor of you to meet me at Leyden. I have it not in my power at present to do any thing more than Mr. Franklin has done, that is, refer you to Congress respecting the subject of money [i. e. the payment of his pension]—I think, however, it will not be long before some body or other will have power to decide upon that matter here.Pray, have you a cypher from Mr. Lovel? I have a long letter from him, which is absolutely unintelligible to me, for want of his cypher."
				
					
				
				
			